    Case: 3:18-cr-00075-WHR Doc #: 31 Filed: 01/24/20 Page: 1 of 2 PAGEID #: 85




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                       :    CASE NO. 3:18CR075

                      Plaintiff,                :    JUDGE WALTER H. RICE

               v.                               :

TRAVIS EDWARD WALKER,                           :

                      Defendant.                :



           NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL


       Comes now the United States of America, through undersigned counsel, providing notice

that Assistant United States Attorney George Painter will, from this date forward appear in this

case as counsel on behalf of the United States of America.

                                                     Respectfully submitted,

                                                     DAVID M. DEVILLERS
                                                     United States Attorney


                                                     s/George Painter
                                                     GEORGE PAINTER (0097271)
                                                     Assistant United States Attorney
                                                     Attorney for Plaintiff
                                                     200 West Second Street, Suite 600
                                                     Dayton, Ohio 45402
                                                     Office: (937) 225-2910
                                                     Fax: (937) 225-2564
                                                     E-mail: Rob.Painter@usdoj.gov
   Case: 3:18-cr-00075-WHR Doc #: 31 Filed: 01/24/20 Page: 2 of 2 PAGEID #: 86




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Appearance and Substitution of

Counsel was served on this 24th day of January, 2020, via the Court’s CM/ECF system on Thomas

W. Anderson, Esq.


                                                  s/George Painter
                                                  GEORGE PAINTER (0097271)
                                                  Assistant United States Attorney
